Citation Nr: 0931422	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  08-07 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a dental condition for 
purposes of VA compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1954.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

Based on a review of the brief statements from the Veteran, 
it is unclear whether the Veteran may be seeking entitlement 
to VA outpatient dental treatment.  The U.S. Court of Appeals 
for Veterans Claims (Court) specifically has held that a 
claim for service connection for a dental disorder is also a 
claim for VA outpatient dental treatment.  See Mays v. Brown, 
5 Vet. App. 302 (1993).  The Veteran's present claim has been 
treated by the agency of original jurisdiction (AOJ) as a 
straightforward claim for service connection and 
compensation; however, it would appear that a claim for 
treatment purposes was referred to the appropriate 
adjudicatory body.  As such, the issue of entitlement to 
outpatient dental treatment will not be adjudicated at this 
time.  If the Veteran intends to pursue a claim for 
outpatient dental treatment, and that claim has not been 
referred by the RO, he should contact and so inform the 
Medical Administrative Service (MAS) of his nearest VA 
Medical Center, in order for the MAS to take appropriate 
action regarding that issue, since the MAS, and not the RO, 
processes claims for eligibility for VA outpatient dental 
treatment.  Kellar v. Brown, 6 Vet. App. 157 (1994).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Under the laws administered by VA, in the absence of 
dental trauma, disability compensation is not payable.      

3.  There is no evidence of "service trauma" or other injury 
to the teeth, mouth, or oral cavity during active service.

4.  The Veteran's dental condition, identified as loss of 
teeth replaced with dentures, is not a disability for VA 
compensation purposes.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
dental condition for VA compensation purposes have not been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.381 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the dental 
condition (loss of teeth) claimed by the Veteran is not a 
disability that is eligible to be service-connected for 
compensation purposes.  The Court has held that the VCAA has 
no effect on an appeal where the law is dispositive of the 
matter.  See Manning v. Principi, 16 Vet. App. 534 (2002); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

VA complied with notification responsibilities in regards to 
the basic eligibility requirements for service connection in 
correspondence sent to the Veteran in July 2006.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  This letter also 
contained notice pursuant to the Dingess decision.  The 
Veteran indicated in August 2006 that he had no additional 
evidence to submit in support of his claim.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's post-service VA treatment records.  The Veteran has 
not identified any other evidence which has not been 
obtained.

The Board notes that the Veteran's service treatment records 
are unavailable.  The RO was notified in July 2006 that the 
Veteran's service treatment records were not on file and were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, in 1973.  The 
Veteran was informed by the RO that they were unable to 
locate his service records in July 2006 and October 2006.  He 
was told to complete NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  He was further informed 
that he could submit other types of information, to include, 
but not limited to, buddy statements, statements from service 
medical personnel, insurance examinations, employment 
physical examination, and his own records of treatment in the 
military. 

The Veteran submitted an incomplete NA Form 13055 in August 
2006.  The RO returned the form to the Veteran and requested 
that he complete the form, especially, the dates of treatment 
in service.  The Veteran resubmitted the form and indicated 
that he was never treated for a dental condition in service.  
Any further attempts to locate outstanding service treatment 
record pertaining to the Veteran's dental claim would be 
futile.  38 C.F.R. § 3.159(c)(2).

Since the condition for which he seeks service connection is 
not a disability for which compensation may be granted, and 
since there is no additional and pertinent information to 
dispute this legal matter, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1).  This case 
hinges upon a matter of law, which no amount of notice from 
VA can change.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Any error for noncompliance with the notice 
provisions of the VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant);  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  VA has satisfied its 
duties to inform and assist the Veteran in this case.  
Further development and further expending of VA's resources 
are not warranted.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Under applicable criteria, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 
17.161.  See 38 C.F.R. § 3.381(a).

At the outset, the Board again notes that the Veteran's 
service treatment records were apparently destroyed in a fire 
at the NPRC in St. Louis, Missouri, in 1973.  The Court has 
held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

Having considered all the evidence of record and affording 
the Veteran all reasonable doubt, the Board finds that 
service connection for a dental condition for VA compensation 
purposes is not warranted.  The Veteran contends that lack of 
proper dental care in service caused a loss of teeth and 
caused his "current dental problems."  See VA Form 9.  

In the instant case, the Veteran's DD-214 shows that he was 
awarded the combat infantry badge.  The Veteran clearly 
engaged in combat with the enemy and thus, VA must accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  See 38 U.S.C.A. § 1154(b).  

However, the Veteran does not allege that he had a trauma-
related dental disorder in service, or that he had lost teeth 
in service due to physical impact to the mouth, jaw, or oral 
cavity in combat.  The Veteran simply contends that he had a 
tooth ache in service and was never given treatment for such.  
While the Veteran has never specifically delineated the 
current "dental problems," a review of the record shows 
that he has dentures.  The Veteran does not maintain that his 
teeth were pulled and replaced with dentures in service.

Even assuming such had occurred, the VA Office of the General 
Counsel has determined that dental treatment of teeth, even 
extractions, and intended effects of treatment provided 
during service, are not equivalent to "service trauma."  See 
VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  In particular, 
VAOPGCPREC 5-97 stated, in relevant part; "[D]efining service 
trauma to include therapeutic tooth extraction would make 
virtually any veteran who received dental treatment during 
his or her military service eligible for VA dental care.  
Therapeutic or restorative dental care almost always involves 
physical impact upon one's teeth, e.g., filling, a bridge, an 
extraction[,] etc.  We do not believe that this was the 
Congress's intent."  The lack of proper dental care argued as 
the cause of the Veteran's loss of teeth can not be 
considered "service trauma."  The Board must apply precedent 
decisions of the Office of the General Counsel.  38 U.S.C.A. 
§ 7104(c).
  
As noted above, compensation for the condition (loss of 
teeth/dentures) for which the Veteran seeks service 
connection is precluded as a matter of law under 
38 C.F.R. § 3.381.  While service connection may be 
established for treatment purposes for the Veteran's dental 
condition, the regulations listed above clearly prohibit 
service connection for purposes of compensation where the 
disability involves replaceable missing teeth, abscessed 
teeth, carious teeth, or periodontal disease.  38 C.F.R. § 
3.381.  Service connection for loss of teeth for compensation 
purposes is not legally permitted, and as a matter of law 
this claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 



ORDER

Entitlement to service connection for a dental condition for 
purposes of VA compensation is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


